




Notice of Grant of Stock Appreciation Right    Harley-Davidson,
Inc.    [a102noticeofgrantofst_image1.gif]
and Stock Appreciation Right Agreement         or Subsidiaries
(Standard)                         
                            


[Participant Name]                     [Grant Type]
[Signed Electronically]                     Plan:     2014 Incentive Stock Plan
Acceptance Date: [Acceptance Date]             ID:    [Participant ID]

--------------------------------------------------------------------------------



Effective [Grant Date] (the “Grant Date”), you have been granted a Stock
Appreciation Right with respect to [Number of Shares Granted] shares of Common
Stock of Harley-Davidson, Inc. (“HDI” and, together with its Subsidiaries, the
“Company”). This Stock Appreciation Right does not include the right to receive
dividends or other distributions declared and paid on the shares of HDI’s Common
Stock underlying the Stock Appreciation Right.


A portion of the Stock Appreciation Right (underlying shares with the same
scheduled vesting date are referred to as a “Tranche”) shall vest in respect of
the number of shares indicated in accordance with the following schedule:
Stock Appreciation Right Tranche
Vesting Date
Expiration Date
 
 
 
One-third of the shares underlying the Stock Appreciation Right (Tranche #1)
The first anniversary of the Grant Date
[Expiration Date]
An additional one-third of the shares underlying the Stock Appreciation Right
(Tranche #2)
The second anniversary of the Grant Date
[Expiration Date]
The final one-third of the shares underlying the Stock Appreciation Right
(Tranche #3)
The third anniversary of the Grant Date
[Expiration Date]



To the extent vested, the Stock Appreciation Right may be exercised in part or
in full prior to expiration. As soon as practicable following any exercise of
the Stock Appreciation Right, you will be entitled to receive the value of the
portion of the Stock Appreciation Right exercised. The value of the portion of
the Stock Appreciation Right that was exercised will be equal to the product
obtained by multiplying (1) the number of shares underlying the portion of the
Stock Appreciation Right that was exercised on the date of such exercise, and
(2) the amount by which the Fair Market Value of a share of HDI’s Common Stock
on the date of such exercise exceeds [Grant Price]. The Stock Appreciation Right
will be valued and paid in cash in your local currency using the spot rate on
the date of such exercise, less applicable withholding.


The Stock Appreciation Right is granted under and governed by the terms and
conditions of HDI's 2014 Incentive Stock Plan (the “Plan”) and this Stock
Appreciation Right Agreement. Additional provisions regarding your Stock
Appreciation Right and definitions of capitalized terms used and not defined in
this Stock Appreciation Right Agreement can be found in the Plan.


If you cease to be employed by the Company and its Affiliates for reasons other
than Cause (as defined in the Plan) on or after age fifty-five (55): (a) if such
cessation of employment occurred after the first anniversary of the Grant Date,
then, effective immediately prior to the time of cessation of employment, any
portion of the Stock Appreciation Right that was not previously exercisable will
become fully exercisable and (b) without limiting your rights under Section 7(g)
of the Plan, the Stock Appreciation Right shall remain exercisable, to the
extent it was exercisable at the time of cessation of employment, until the
earliest of: The Stock Appreciation Right’s expiration date; the first
anniversary of the date of your death; or the third anniversary of the date of
such cessation of employment.






--------------------------------------------------------------------------------




You have ninety (90) days following the Grant Date to accept this award through
your Fidelity account. If you have not accepted this award within ninety (90)
days following the Grant Date, the Stock Appreciation Right granted herein shall
be automatically forfeited. If you choose to accept this Stock Appreciation
Right Agreement, then you accept the terms of this Stock Appreciation Right and
agree and consent to all amendments to the Plan, the Harley-Davidson, Inc. 2004
Incentive Stock Plan and the Harley-Davidson, Inc. 2009 Incentive Stock Plan
through the Grant Date as they apply to this Stock Appreciation Right and any
prior awards to you of any kind under such plans.




HARLEY-DAVIDSON, INC.








Vice President and Controller





2

